KAPPER, J.
(concurring). The limitation upon the power of the Supreme Court in a case tried before the court without a jury, to which both of my Associates refer, should not obtain in the Municipal Court, where jury trials are not the rule, and only had pursuant to demand therefor. The Municipal Court should retain its status as a court for the speedy disposition of the cases of litigants having small claims, and its judges, as a rule, should be the jury. Where, therefore, incompetent evidence is received or error committed upon the trial of a cause before a judge of the Municipal Court sitting without a jury, his power to correct the error under subdivision 7 of section 6 of the Municipal Court Code should not be hampered or restricted by likening the cause before him to the trial of an equity case in the Supreme Court. To do so works, in my opinion, for delay and expense, because such is the inevitable result, if the error is curable solely by an appeal.